 382303 NLRB No. 61DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1289 NLRB 844.2This was the sole objection sustained in the underlying proceeding.3The tally was 46 for the Teamsters, Local 340, 1 for the IndependentFoodhandlers and Warehouse Employees, and 71 for neither.4Shaw's Supermarkets v. NLRB, 884 F.2d 34.5In this case, according to the credited testimony, Vice President of Dis-tribution Wyatt made statements at January 15, 1987 preelection meetings that
``employees would be guaranteed minimum wages and workmen's
comp[ensation] and that's where our collective-bargaining process would
begin.'' In finding this statement to be an unlawful threat of regressive bar-
gaining with a resulting loss of benefits, the Board found that Wyatt's several
references to collective bargaining as a ``give-and-take'' process, his example
of how a union in another warehouse bargained away a profit-sharing plan in
exchange for a pension plan, and his statement that the Respondent would start
with minimum wages and workmen's compensation and ``build from that
point,'' did not constitute assurances that the Respondent would not require
the Union to give up existing benefits. The Board noted that unlike the Em-
ployer's statement in La-Z-Boy, 281 NLRB 338, 340 (1986), that it was ``ri-diculous'' to think the company would pay minimum wages regardless of the
outcome of negotiations, Wyatt's statements did not give employees the unam-
biguous message that they will not initially be stripped of all existing benefits
through collective bargaining. Instead, the Board found that Wyatt's statement
that the employees would be ``guaranteed'' minimum wages and workmen's
compensation and that the parties would have to ``build'' from that point con-
veyed the opposite message, that collective bargaining starts with the loss of
existing benefits and proceeds with an effort by the Union to have those bene-
fits restored. 289 NLRB 844 at fn. 3.6See Raleys, Inc., 272 NLRB 1136 (1984).Shaw's Supermarkets, Inc. and Teamsters UnionLocal 340 a/w International Brotherhood of
Teamsters, Chauffeurs, Warehousemen &
Helpers of America, AFL±CIO. Cases 1±CA±24543 and 1±RC±18882June 13, 1991SUPPLEMENTAL DECISION, ORDER, ANDCERTIFICATION OF RESULTSBYMEMBERSCRACRAFT, DEVANEY, ANDRAUDABAUGHOn July 14, 1988, the National Labor RelationsBoard issued its Decision and Order in this proceeding
in which it found that the Respondent had violated
Section 8(a)(1) of the Act by threatening employees
that it would bargain from scratch starting from a level
of substantially reduced wages and benefits if the em-
ployees elected a union to represent them.1The Boardalso found that this amounted to objectionable con-
duct,2warranting setting aside the election conductedon January 20, 1987.3Subsequently, the Respondent filed with the UnitedStates Court of Appeals for the First Circuit a petition
for review of the Board's Order, and the Board filed
a cross-petition for enforcement of its Order. There-
after, in an opinion dated August 31, 1989, the court
denied enforcement and remanded the case to the
Board for further proceedings consistent with the
court's opinion.4By letter dated January 30, 1990, theBoard notified the parties in this proceeding that it had
decided to accept the court's remand and that state-
ments of position could be filed with respect to the
issues raised by the court's opinion.On February 27, 1990, the Respondent filed a state-ment of position contending that the court had cor-
rectly concluded that Board precedent supports dis-
missing the 8(a)(1) allegation and that this case pro-
vides an inappropriate vehicle for the Board to devise
a new rule on the issue of ``bargaining from scratch''
statements. No other party filed a response to the
Board's request for statements of position.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.In its opinion, the court concluded that the Boardhad deviated, without explanation, from precedent on``bargaining from scratch'' statements. Thus, the courtexamined Board precedent on ``bargaining from
scratch'' statements in two categories: lawful expla-
nations of the give-and-take of bargaining, and unlaw-
ful threats to bargain regressively or to eliminate bene-
fits before bargaining begins. The court concluded that
the statements at issue in the instant case5clearly fellwithin the former category and that the Board's finding
of a violation therefore departed from precedent. It
then stated that the Board is free to modify or change
its rule, or depart from or apply prior precedent, as
long as it explains why the change is reasonable. It,
accordingly, declined to enforce the Board's Order and
remanded the case to the Board.The Board has accepted the remand. Hence, the lawof the case is that the Respondent's conduct is lawful
under extant Board law. We respectfully decline the
court's invitation to change extant Board law. For,
with due respect to the court, we continue to believe
that, under that law, conduct like that involved herein
is unlawful. However, given the law of this case, we
shall dismiss the complaint. In addition, since the law
of the case is that the conduct was not coercive, we
conclude that the objection based on that conduct
should be overruled.6ORDERThe Board's Order in this proceeding (289 NLRB844) is vacated and the complaint dismissed in its en-
tirety.ITISCERTIFIED
that a majority of the valid ballotshave not been cast for Teamsters Union Local 340 a/w
International Brotherhood of Teamsters, Chauffeurs,
Warehousemen & Helpers of America, AFL±CIO.